Citation Nr: 0722135	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to service connection for a chronic 
respiratory disorder to include bronchitis and/or residuals 
of pneumonia.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

5.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

6.  Enlistment to an effective date earlier than November 17, 
2000 for the grant of service connection for PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946 
and from March 1952 through September 1953.  He was awarded 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from several rating determinations of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  The veteran's original VA claims file has been 
lost, and the current file is a rebuilt one.  

In October 2006, it appears that the RO implicitly reopened 
the veteran's lumbar spine claim by addressing the merits of 
the claim without specifically finding that new and material 
evidence had been received.  Before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied lumbar spine claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).


FINDINGS OF FACT

1.  Efforts to reconstruct the veteran's in-service medical 
history have been undertaken by VA to the fullest extent 
possible.

2.  Claims for service connection for lumbar spine disability 
were denied by the RO in 1948 and 1996 and not appealed.

3.  Since the 1996 RO decision the veteran has submitted new 
evidence which was not previously submitted to agency 
decisionmakers, which is related to one or more unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for lumbar spine disability, and which 
raises a reasonable possibility of substantiating the claim.

4.  The veteran has not presented competent medical evidence 
of a nexus between his current lumbar spine disability and 
active military service.

5.  The veteran's in-service respiratory symptoms were acute 
and transitory, and a continuing or chronic disability was 
not then present.  The veteran is not shown to have a 
diagnosis of asbestos-related disease or disorder; nor does 
the clinical evidence attribute any claimed disability to 
asbestos exposure in service.

6.  The veteran's varicose veins did not manifest during 
active service and are not related to active service.  

7.  The veteran's bilateral pes planus is manifested by 
symptoms that more nearly approximate moderate but not severe 
or pronounced acquired flatfoot; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation have not been demonstrated.

8.  The veteran's PTSD has been manifested primarily by 
symptoms of depression, difficulty with short-term memory, 
irritability, nightmares and recurring thoughts of combat.  
These symptoms demonstrate occupational and social 
impairment, with no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

9.  The veteran was separated from a second period of active 
military service in September 1953, and he initiated his 
claim for service connection for PTSD by submitting a written 
informal claim on November 17, 2000, more than one year after 
his separation.

10.  By rating decision dated in September 2001, the RO 
granted service connection for PTSD.  A 10 percent evaluation 
was assigned, effective from November 17, 2000.

11.  The RO was not in possession of any communication prior 
to November 17, 2000, that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits based upon PTSD.  


CONCLUSIONS OF LAW

1.  The RO's unappealed 1948 and 1996 decisions denying 
service connection for a lumbar spine disability are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

2.  New and material evidence has been submitted to reopen 
the application for entitlement to service connection for a 
lumbar spine disability; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A lumbar spine disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  Varicose veins were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  A chronic respiratory disorder, including bronchitis 
and/or residuals of pneumonia, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  The criteria for an initial evaluation in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code (DC) 5276 (2006).

7.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.130, DC 9411 (2006). 

8.  The criteria for an effective date prior to November 17, 
2000, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that the veteran's original claims 
folder has been lost, and efforts by the RO to locate the 
file have been unsuccessful.  A "rebuilt" claims folder has 
been prepared, but a number of relevant documents are not of 
record.  The information discussed below is derived from 
records assembled in the attempt to reconstruct the claims 
file as fully as possible.  These documents provide an ample 
basis on which to decide the present claims, including 
medical treatment records, and VA examination findings 
concerning the conditions on appeal.  In addition, the Board 
is fully cognizant of its heightened obligation to explain 
its findings and conclusions in this case, and to consider 
carefully the benefit-of-the-doubt rule as applicable.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

New and Material Evidence- Lumbar Spine

The RO originally denied the veteran's claim for service 
connection for a lumbar spine disability in November 1948.  
The RO later affirmed the denial of service connection in May 
1996.  The RO's May 1996 decision is final based upon the 
evidence then of record.  See 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  A final decision cannot be reopened and 
reconsidered by VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the May 1996 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

A review of the available records shows that service 
connection for traumatic arthritis of the lumbar spine was 
previously denied in November 1948 and again in May 1996.  
The evidence before VA at the time of the 1996 RO decision 
consisted of the veteran's service medical records (SMRs) and 
post-service treatment records reflecting diagnoses of a 
lumbar spine disability.  In the rating decision, the RO 
found that new and material evidence had not been submitted 
to show that traumatic arthritis of the lumbar spine was 
treated during service, within the first post-service year, 
or to show that it is related to service.  Thus, the claim 
remained final.  See copy of May 1996 rating action.  Notice 
was mailed to the veteran thereafter, but he did not appeal.

Since the May 1996 rating decision the veteran has submitted 
additional clinical records, including statements by several 
physicians, linking a current back disorder to an injury in 
service.  This evidence is new, in the sense that it was not 
of record when the RO previously denied the claim.  It is 
also material because it addresses an unestablished fact 
necessary to substantiate the claim; namely, that the record 
contains medical evidence of a current disability and of a 
possible correlation to military service (see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)).  Because new and 
material evidence has been received, the claim is reopened.

Since new and material evidence has been submitted, it is 
necessary to consider whether the veteran would be prejudiced 
by the Board proceeding to a decision on the merits.  The RO 
has adequately advised the veteran as to the basis for the 
previous denial and the necessary evidence to reopen his 
claim and obtain benefits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he is not prejudiced by 
the Board's review of the merits of the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Pertinent Laws and Regulations for Service Connection Claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

1.  Lumbar Spine

On the merits of the case, the veteran contends, in numerous 
lay statements beginning in 1996, that he injured his back 
during service when he fell 12-13 feet from a catwalk in the 
1940s, and that he has continued to suffer from back pain 
since that time.  Also of record is an October 2000 lay 
statement from a fellow serviceman, who served with the 
veteran and witnessed the in-service accident.  The Board 
acknowledges, and has no reason to doubt, the veteran's 
assertions that he fell during service, or, indeed, that he 
sustained injuries as a result of that fall.  The medical 
record, however, presents a different picture.

Service medical records (SMRs) fail to reveal any significant 
back injury other than in April 1945 when the veteran was 
treated for complaints of generalized lumbar pain.  He gave a 
history of such pain for about 10 years.  X-ray findings of 
the lumbar spine were negative for arthritic changes or any 
pathology.  In August 1945, the veteran was treated for 
complaints of low back pain and at that time, he again gave a 
history of intermittent low back pain over the last 10 years.  
It was also noted that the veteran was treated for flat feet 
which may have contributed to the back pain.  Given that the 
SMRs note no description of the type of injury that he now 
details and there are no subsequently dated medical records 
on file reflecting further complaints, evaluation or 
treatment during the remaining years of service, it can only 
be concluded that any back injury was acute and transitory.  
Moreover, no pertinent complaints of findings were recorded 
at the time of separation from service from his first period 
of service in December 1945.  As such, the SMRs do not 
affirmatively establish that a chronic lumbar spine 
disability had its onset during military service.

The post-service evidentiary record in this case is 
extensive, consisting of six volumes of documents.  Although 
the veteran has reported receiving treatment for his low back 
disorder from several physicians since service discharge, 
records of this treatment are no longer available.  Thus, the 
claims folder is devoid of any treatment records or other 
medical documents pertaining to his claimed back disability 
for several decades following his separation from service.  
The claims file shows that the veteran began fairly regular 
treatment for low back pain in 1994 and various radiology 
reports beginning in 1995 show degenerative changes in the 
lumbar spine as well as spinal stenosis.  However, there is 
some disagreement between examining physicians as to whether 
the veteran's current back disorder is related to his 
service.  Although several private and VA physicians have 
provided opinions which link an injury in service to the 
veteran's current back disorders, at least one VA examination 
report contradicts this positive evidence.  Therefore, these 
opinions must be assessed by the Board to determine their 
relative probative value. 

In multiple statements between 2002 and 2003 the veteran's 
private neurologist and private chiropractor both note the 
veteran's history of back injury, with possible injury to his 
vertebrae, which could be responsible for his current 
symptomatology.  The neurologist noted treatment of the 
veteran since the 1990s and the chiropractor noted treatment 
since 1996.  The physicians essentially noted the injury 
probably resulted in the veteran suffering unremitting pain 
during and after service and over the years degeneration of 
the spine had worsened due to the veteran's advancing age.  
Based on the nature and extent of the fall as described by 
the veteran, the chiropractor opined that any reasonable 
person would conclude that the injury began the degenerative 
process and resulted in the spinal deterioration present 
today.  Neither physician indicated any source, independent 
of the veteran, regarding medical history and the extent of 
the claimed injury in service.  The opinions, therefore, are 
based in significant part on the history provided by the 
veteran rather than on the objective medical evidence, 
particularly the veteran's SMRs.  

The veteran underwent VA examination in June 2002.  X-rays of 
the lumbar spine revealed severe degenerative changes in the 
lumbar spine and narrowing of the disc space at L3-4, L4-5, 
L5-S1 and osteophytes at multiple levels.  The clinical 
impression was history of chronic mechanical back pain for 
many years which began with a fall in service and more 
recently spinal stenosis which the examiner described as a 
common problem associated with aging and spinal degeneration.  
In an addendum dated in August 2002 an MRI confirmed spinal 
canal stenosis secondary to degenerative disc disease and 
narrowing of the dural sac from L2-3 through L4-5.  

The veteran underwent another VA examination in December 
2003.  Following examination of the spine and taking into 
account the veteran's history of a back injury during service 
and post-service employment history, the examiner concluded 
the veteran's spinal canal stenosis was primarily due to his 
degenerative disc and joint condition in the low back, which 
had developed gradually over a period of years.  The 
physician explained that the connective tissues in the discs 
began to degenerate in the early 1980s, which led to further 
degenerative changes in the adjacent joints over a period of 
time.  The physician could not say that the veteran's 
apparent hard fall on board ship was not one of the factors 
that led to his back gradually becoming a notable problem, 
but it was not due importantly or primarily to such injury.  
Despite the fact that the physician could not deny the back 
injury during service, he ultimately concluded that it was 
just one small facet of overall lifetime use of the veteran's 
back, physical activity and aging.  

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
2003 VA examiner is more convincing and probative than the 
contrary opinion expressed by the veteran's private medical 
providers.  The VA opinion is a detailed and reasoned 
response based upon a review and is consistent with the 
medical evidence of record.  In rendering his opinion, the VA 
examiner took into account the veteran's history of injury 
during service, his post service employment history, and 
referred to specific medical history to support his 
conclusion.  

On the other hand the remaining physicians appear to place 
significant weight on the veteran's reports of in-service 
back injury.  It is not clear whether these opinions were 
based on review of the veteran's SMRs.  Nonetheless, we find 
that they garner less weight than the 2003 VA medical 
opinion.  The other opinions are contradicted by other 
objective evidence, namely SMRs, compiled contemporaneously 
during the veteran's period of active duty.  These records 
document acute episodes of back pain with no evidence that 
the veteran suffered any permanent sequelae.  

Moreover, the lack of any evidence of continuing back pain or 
symptoms in the intervening years since active service is 
itself evidence which tends to show that the back pain in the 
1940s did not result in any residual disability.  As noted 
previously, the earliest recorded medical history places the 
presence of back complaints in 1990, more than 30 years after 
he completed service in 1953.  This leaves a significant gap 
between service separation and the initial confirmation of 
the disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  Evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

After weighing all the evidence, the Board finds great 
probative value in the 2003 VA examiner's conclusions, and, 
in light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).

The Board has also considered the veteran's hearing testimony 
given during his August RO hearing as well as supportive 
statements of the veteran's family, his friends and 
individuals who reportedly served with him.  In both cases, 
the veteran essentially reiterated previously submitted 
information concerning his in-service injury, as well as 
symptoms consistent with complaints made during VA and 
private examinations.  In general, lay witnesses are only 
competent to testify as to factual matters, such as what 
symptoms an individual manifested at a given time, whereas 
issues involving medical causation or diagnosis require 
competent medical evidence.  Espiritu v, Derwinski, 2 
Vet.App. 492, 495 (1992).  Further, this lay evidence is 
based on recollections from a point in time as early as 1945 
and, because of the passage of so much time, the reliability 
of such recollections versus evidence recorded 
contemporaneously with certain events may be called into 
question.  

In this respect the Board is not finding or implying that the 
veteran, or any lay party on his behalf, is deliberately or 
consciously misrepresenting his medical history.  Indeed, the 
Board notes, with high regard, the veteran's honorable 
service in the Navy and his receipt of the Purple Heart 
bespeaks his courageous service in the Nation's time of need.  
However, the contemporaneous SMRs are far more reliable as to 
in-service events than is remote memory and thus 
significantly reduce the probative weight to be assigned to 
his statements.  

Therefore a preponderance of the evidence is against the 
claim for service connection and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).

2.  Chronic Respiratory Disorder-Bronchitis/Pneumonia

The veteran claims that he developed bronchitis/pneumonia a 
result of asbestos exposure during service.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1"). Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims. VAOPGCPREC 4-00.

VA must analyze the veteran's claim under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
postservice evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

A review of the veteran's DD Form 214 discloses he served on 
board the USS Aulick, the USS Maryland, and the USS Houston.  
Service personnel records indicate the veteran served as an 
apprentice seaman, but there is no official service 
department documentation to support or contradict his claim 
of exposure to asbestos during service.  Assuming that he was 
exposed to asbestos in service, the Board notes that mere 
exposure to a potentially harmful agent, alone, is 
insufficient establish entitlement to VA disability benefits.  
The question in a claim such as this is whether disabling 
harm ensued.  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between this current disability and the 
exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Available SMRs are entirely negative for evidence of a 
chronic respiratory disorder to include bronchitis and/or 
residuals of pneumonia.  However these records do show that 
in November 1944 the veteran was treated for smoke inhalation 
due to smoke and fumes from a nearby explosion.  On 
examination the veteran had a few scattered moist rales in 
the chest and an occasional hacking cough, but was otherwise 
negative.  Examination of the chest and heart revealed RSR 
(regular sinus rhythm) and no murmurs, or rales.  The lungs 
were clear to auscultation and percussion.  Routine film of 
the chest showed no parenchymal lesions.  The veteran was 
subsequently discharged to duty.  Subsequent chest X-ray in 
July 1945 was negative.

At his separation physical in December 1945 clinical 
evaluation of all major body systems, to include the lungs 
and chest, was within normal limits.  The veteran's chest X-
ray was normal.  Although at his separation physical 
examination the veteran's history of smoke inhalation in 1944 
was noted, the examining physician provided no further 
summary or elaboration, and there was no diagnosis of a 
chronic respiratory disorder.  

The post-service evidentiary record in this case is 
extensive, consisting of six volumes of documents.  With the 
exception of treatment for acute episodes of pneumonia and 
bronchitis, the vast majority of these treatment reports, 
dated between 1990 and 2006, are notably negative for medical 
evidence documenting any complaints, findings or diagnosis 
pertaining to a chronic respiratory disorder.  

During an RO hearing in August 2003, the veteran testified 
that he was exposed to asbestos during service.  He also 
testified that he has periodic episodes of bronchitis, which 
have not been attributed to asbestos exposure by any 
physician.  

While the Board does not dispute that the veteran may 
experience periodic symptoms, there are no clinical 
confirmations that he suffers from an actual chronic 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disorders due to asbestos 
exposure during his service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disorder 
or conclude any condition is etiologically related to prior 
asbestos exposure.  The Board is not concluding that he was 
not exposed to asbestos during service, but without medical 
evidence of a condition due to that exposure, the claim must 
be denied.  As stated previously exposure to asbestos, in and 
of itself, is not considered a disability for VA purposes.  
As it is the province of trained health care professionals to 
enter conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 
7 Vet. App. 134, 137 (1994), the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The veteran has also submitted excerpts from various medical 
sources and other medical treatise evidence in the form of 
articles he had printed from the Internet.  In substance, 
these articles discuss asbestos-related disorders.  However, 
this evidence is insufficient to provide evidence of a link 
between the veteran's service and a current respiratory 
disorder.  The evidence is simply "too general and 
inconclusive" to make a link more than speculative or to 
outweigh the specific medical evidence in this case.  See 
Sacks v. West, 11 Vet. App. 314 (1998).

Therefore a preponderance of the evidence is against the 
claim for service connection and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).

3.  Varicose Veins

The veteran also seeks service connection for varicose veins.  
He claims that he had an onset of varicose veins as a result 
of service.  However, a review of the record establishes that 
service connection is not warranted.  The competent evidence 
of record does not etiologically relate the veteran's 
varicose veins to service or any event of service.  

Rather, the available SMRs are entirely negative for evidence 
of varicose veins.  At his separation physical in December 
1945 clinical evaluation of all major body systems, to 
include the lower extremities, was within normal limits.  

Indeed, pertinent post service records dated in March 1994 
note the veteran's treatment for large varicosities in the 
greater sapheonous system of the left leg which were 
asymptomatic and never treated.  Other records note the 
presence of untreated varicose veins as early as April 1985.  
However, no post-service medical records discuss the etiology 
of the veteran's varicose veins or attribute the disorder to 
active service.  Moreover, no medical expert of record has 
provided an opinion that the veteran has varicose veins are 
in any way traceable to his military service.  

During an RO hearing in August 2003, the veteran testified 
that he first developed varicose veins in early 1944 but did 
not receive treatment for them at that time, but he currently 
received treatment for his varicose veins.  

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from a 
varicose veins.  However, the objective evidence of record 
demonstrates that the disability was not shown in service, 
and that it is not causally related to active service.  As 
the veteran's current varicose veins have not been medically 
associated with military service, there is no foundation upon 
which to allow the claim.  Therefore a preponderance of the 
evidence is against the claim for service connection for 
varicose veins and that the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).

Pertinent Laws and Regulations for Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

4.  Pes Planus

In a February 2003 rating action, service connection was 
granted for pes planus and a 10 percent evaluation was 
assigned under DC 5276, effective September 11, 2002.  The 
veteran appealed the initial evaluation assigned.  

Under DC 5276 moderate acquired flatfoot with weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet, bilateral 
or unilateral, warrants a 10 percent evaluation.  Severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is bilateral in nature warrants a 30 
percent evaluation, and, if unilateral in nature, a 20 
percent evaluation is warranted.  Pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances that is bilateral in nature 
warrants a 50 percent evaluation and, if unilateral in 
nature, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71, DC 5276 (2006).  

The initial grant of service connection was based on a 
December 2002 private outpatient treatment report which 
showed the veteran complained of ongoing discomfort in both 
legs and feet for over 12-15 years with gradual increasing 
intensity of pain.  The pain ranges from a moderate aching 
and burning of the feet to stinging associated with the lower 
leg areas.  Examination revealed visible severe declination 
of the arch of both feet in association with moderate 
midtarsal limited range of motion.  Biomechanical examination 
of the feet and lower legs revealed forefoot varus of 4 
percent on the right and 5 percent on the left with 
compensated rearfoot to forefoot deformity.  There is mild 
rearfoot valgus of both feet.  Pulses were palpable and 
symmetrical in both feet.  Hair growth was diminished lower 
legs and feet.  There was mild edema of both feet and ankles.  

Private treatment record dated in January 2003 the veteran 
gave history of chronic ongoing pain in both feet in the arch 
and forefoot area over the past 10-15 years.  On examination 
there was visible declination of both arches in respects to 
normal contour.  There was rearfoot valgus of approximately 4 
degrees in the right foot and 5 degrees in the left foot with 
a compensated forefoot to the rearfoot bilateral.  
Subsequently the veteran has very limited range of motion in 
both feet as a result of the deformities.  The pulses were 
palpable and symmetrical bilaterally.  The skin was dry and 
thin on the feet and ankles.  There was normal monofilament 
touch sensation in both feet.  

On VA examination in December 2003, examination showed the 
feet to have a mild degree of flattening on standing.  The 
overall contour of the feet and heel was good.  There was a 
reduced pedal pulse in each foot.  Ankle movement was from 20 
degrees of dorsiflexion to 40 degrees of plantar flexion.  
Although the feet were symptomatic they were not overly 
deformed.  

On VA orthopedic examination in July 2004, the veteran was 
found to have flat feet and at that time he was given inserts 
in his shoes but they did not help him.  He develops pain in 
feet and calves on prolonged standing and walking.  His right 
foot was weaker than the left and he limped on the right 
foot.  He had received no current treatment for his flat 
feet.  The pain in the feet was minimal with some swelling. 

The right ankle dorsiflexion was to 20, plantar flexion to 
30, inversion to 20, and eversion to 10.  There was some 
periarticular thickening of the ankle, but no tenderness.  
There was 2+ edema of both ankles and feet.  The veteran 
could plantar flex the toes to 10 degrees and dorsiflex to 20 
degrees.  There was some cyanosis of the feet in association 
with diminished skin temperature.  There was no palpable 
pulse in the right foot.  The right foot showed grade 3 pes 
planus with slight residual metatarsal arch.  The left foot 
dorsiflexion of the ankle was to 20 degrees, plantar flexion 
to 30 degrees, inversion to 10 degrees, and eversion to 20 
degrees.  There was less pes planus on the left with grade 2 
pes planus and a slight loss of his metatarsal arch.  The 
left foot dorsalis pedis pulse was 1/4, and posterior tibilial 
was absent.  There was 2+ edema of the left ankle, there was 
acrocyanosis of the left foot and diminished skin 
temperature.  The ventral surface of both feet showed no 
tenderness, callus or ulceration.  The clinical impression 
was pes planus bilateral right more than left, minimal 
symptoms.  There had been no current treatment of the 
veteran's flat feet and he wore no corrective devices.  There 
was no painful motion or weakness, but some instability with 
walking on his right leg.  There was evidence of abnormal 
weight bearing with walking on the outside of his right foot 
and this was reflected in his right shoe.  The alignment of 
the Achilles' tendons was normal.  There was no pain on 
manipulation of the feet.  

The veteran underwent VA examination of his feet in June 
2006.  The veteran reported that he has worn arch supports 
intermittently over the last 20 years, which did not seem to 
help, but rather made his symptoms worse.  He had not used 
any special shoes or arch supports over the last three years.  
The right foot bothered him more than the left and was 
described as 5/10 in severity in terms of pain.  He could 
stand ten minutes and walk only about 50 feet.  The left foot 
was 4/10 in terms of pain.  He was able to get around with 
the help of a cane but for the most part used a wheelchair.  
The difficulty with his feet was about the same and had not 
seemed to progress since he was last assessed in 2004.  The 
veteran had a moderate amount of weakness and fatigability 
that resulted in his inability to walk more than half a block 
at a time.  There was no painful motion, instability, 
tenderness or evidence of abnormal weight bearing.  The 
Achilles tendon alignment was deviated medially on the left.  
There was no pain on manipulation of either foot.  

Dorsiflexion of the right foot was to 10 degrees, plantar 
flexion to 15 degrees, inversion to 10 degrees and inversion 
to 15 degrees.  He could dorsiflex and plantar flex the toes 
10 degrees.  There was 2+ edema of the right distal leg and 
feet.  There were no palpable pulses in the right foot and 
moderate periarticular thickening.  There were no calluses or 
ulcerations on the surface of the right foot.  

The left foot dorsiflexion was to 10 degrees, plantar flexion 
to 20 degrees, eversion to 15 degrees, and inversion to 10 
degrees.  He could dorsiflex and plantar flex the toes to 10 
degrees.  There were no palpable pulses in the left foot and 
2+ edema of the distal leg and foot.  There was slight medial 
deviation of the Achilles tendon.  The pes planus was grade 
2+ on the left and 3+ on the right.  His only medication was 
Tylenol, which he took three times daily.  The clinical 
impression was pes planus bilaterally, right more than left 
with moderate disability.  

Considering the applicable criteria in light of the pertinent 
evidence of record, the Board finds that the veteran's level 
of impairment resulting from his bilateral foot disorder is 
appropriately evaluated at 10 percent for moderate impairment 
under DC 5276.  Both the medical evidence and the veteran's 
statements reflect that the predominant symptom of his 
service-connected pes planus is foot pain.  He has 
specifically remarked that he is in pain and has trouble 
standing or walking any distance without resting.  

The record reflects the veteran's complaints of chronic pain 
with standing or walking, etc.  The Board does not doubt in 
the least that pes planus produces pain.  However, for 
purposes of evaluating the service-connected disorder the 
subjective descriptions must be reviewed in light of the 
objective findings.  There is no evidence of a marked 
deformity such as pronation or abduction.  Despite the 
veteran's complaints of pain, there is no evidence of pain on 
manipulation, accentuated use, or swelling on use or 
characteristic callosities.  Although the feet were 
symptomatic they were not overly deformed.  The balance of 
the evidence fails to demonstrate that the veteran's 
bilateral pes planus is of such severity so as to warrant a 
30 percent evaluation.  

The Board has also considered the veteran's complaints as 
well as testimony provided during his RO hearing in August 
2003, however, in view of the examination findings and those 
noted in VA outpatient records, the Board finds that the 
medical evidence does not support the next higher, 30 
percent, evaluation for severe impairment under DC 5276.  
Rather, the effects of functional loss due to pain are the 
foundations of the currently assigned rating.  DeLuca v. 
Brown, 8 Vet. App. 205 (1995). 38 C.F.R. §§ 4.40, 4.45, 4.59.  
It has also been held that where a diagnostic code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As 
DC 5276, is not predicated on limited range of motion, the 
current case law supports the conclusion that §§ 4.40 and 
4.45 are not applicable.

Under the rating schedule, a higher rating may be assigned to 
several other foot disabilities, if shown.  These are weak 
foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
hammertoe (DC 5282), and malunion or nonunion of the tarsal 
or metatarsal bones (DC 5283).  38 C.F.R. § 4.71a (2006).  
However, the medical evidence does not show that any of these 
conditions are present, nor does the veteran assert such.  

Given the aforementioned, the preponderance of the evidence 
is against the claim and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).

5.  PTSD

The veteran also seeks a higher rating for his service-
connected PTSD.

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2006).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

In a September 2001 rating action, service connection was 
granted for PTSD and a 10 percent evaluation was assigned 
under DC 9411, effective November 17, 2000.  The veteran 
appealed the initial evaluation assigned.  During the 
pendency of the appeal, the rating was increased to 30 
percent effective from the date of service connection.  

Service connection was based primarily on complaints and 
clinical findings at March 2001 VA examination.  It was noted 
that the veteran was 82 years old and had been married for 63 
years with two children, five grandchildren and three great-
grandchildren.  He served in the US Navy and received a 
Purple Heart.  Post service he worked doing manual labor and 
upholstery work for 27 years and in 1961 he and his brother 
opened a business together until 1969 and then he and his 
wife went into business up to 1979.  He retired doing some 
occasional work.  

The veteran reported that he did some exercising and that his 
appetite was good.  Although he had occasional combat dreams, 
his sleep was also pretty good.  He indicated that he did not 
do much and was pretty idle.  He stated that he keeps his 
stress inside but occasionally "explode" and sometimes gets 
depressed and cries.  He has had some very brief passing 
thoughts of suicide, but no attempts.  Mental status 
examination revealed the veteran was casual and neat in 
dress.  He was pleasant, likable, cooperative, and goal 
oriented with a sense of humor.  He was oriented to time, 
place, and person.  He was able to organize his thoughts and 
express himself.  Speech, affect and mood were all normal 
with no evidence of psychosis.  His memory good and judgment 
were both good.  The clinical impression was mild PTSD with a 
global assessment of functioning (GAF) score of 78.

At VA psychiatric examination in June 2002, the veteran's 
appetite was described as okay and he was sleeping well.  He 
handled stress by getting upset and occasionally "venting", 
but later felt bad about it.  He stated that he recalls 
events of war frequently and becomes depressed and cries with 
some relief.  He had no thoughts of suicide.  He performed 
similarities and differences reasonably well and proverbs 
well.  He was able to recall 3 of 3 items that he had been 
asked to remember for short-term memory.  On examination the 
veteran was pleasant, likable, cooperative, goal oriented, 
and oriented to location, and person, but not date.  He could 
organize and express his thoughts, but it was not as easy as 
before.  His affect was moderate with tension and anxiety.  
His mood was moderate depression.  There was no psychosis, 
delusions, or hallucinations.  He had some mild organicity, 
loss of memory, and ability loss.  His judgment was competent 
and his insight was slight.  The clinical impression was very 
mild PTSD with GAF score of 75.  

During an RO hearing in August 2003, the veteran testified 
that his PTSD had gotten worse with an increase in depression 
and nightmares.  

During VA psychiatric examination in July 2004, the examiner 
noted that in spite of the veteran's stressors he suffered 
relatively little emotional residue.  On examination, the 
veteran was pleasant and cleanly dressed.  The examiner noted 
the veteran had an immense amount of records which were 
almost totally related to his physical problems and 
administration correspondence.  The veteran was in good 
spirits and was able to participate in his examination 
meaningfully.  Nevertheless he did have some memory problems 
and a mild degree of dementia.  The veteran had good contact 
with outside reality and no delusional or anxiety problems 
were noticed.  He complained of a little "downheartedness" 
but denied any psychiatric problem stating that he had no 
symptoms.  However, combat memories were returning to him and 
he was bothered by this.  The veteran did not provide much 
information in regards to daily activity except that he 
watched a little television and did a little yard work.  He 
spends his time with his wife and they support each other 
psychologically.  The veteran did not receive psychiatric 
treatment or hospitalization and was not on any medication.  
The clinical impression was mild PTSD and mild old-age 
dementia with a GAF score of 50.  

On VA psychiatric examination in June 2006, the veteran's 
mental condition was fairly clear given his age and 
Parkinson's disease.  He complained of depression, difficulty 
in walking, and reported nightmares.  The medication helped 
with his sleeping difficulties.  The nightmares occurred on a 
weekly basis.  The examiner noted that the Parkinson's 
disease was associated with psychiatric manifestations, 
depression, anger, impatience or dullness.  

The veteran was fairly alert mentally, given his age, and he 
had good contact with outside reality.  He was able to 
express himself and cognitive functioning was within 
acceptable normal limits.  In spite of his age and limited 
education, the veteran was competent.  In his free time he 
watched television.  The clinical impression was PTSD 
aggravated by Parkinson's disease and mild to moderate 
depression.  The examiner noted the veteran had more serious 
PTSD than he was currently rated and listed a GAF scale score 
of 40.  

After reviewing the pertinent evidence of record in 
conjunction with applicable law and regulations, the Board 
finds that the veteran's symptoms and manifestations are 
productive of no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The veteran's subjectively reported 
complaints and descriptions of his PTSD appear to be far 
worse than the objective clinical manifestations indicate, 
especially with respect to his degree of social adjustment.  

Few, if any, of the criteria for a 50 percent rating have 
been met.  Although his symptoms of depression, short-term 
memory problems and irritability, are well documented, they 
are adequately compensated by the current 30 percent rating 
under DC 9411, since a rating at this level presumes that he 
will experience these symptoms and, in fact, are expressly 
mentioned in the diagnostic code.  The veteran has also 
complained of some loss of motivation but the evidence does 
not otherwise show disturbance of affect or mood, speech 
suggestive of disorders of thought or perception, panic 
attacks, difficulty understanding commands, or significant 
impairment of memory, judgment, or abstract thinking.  No 
examiner has reported impairment of thought process, nor have 
they observed delusions, hallucinatory phenomenon or 
psychosis.  The veteran's affect has been described as 
pleasant and in general, appropriate to mood.  He has 
required no inpatient psychiatric treatment.

Although the record shows a clear connection between PTSD and 
interference with the veteran's social interaction and 
ability to enjoy life, it does not show that he is prevented 
from establishing and maintaining positive relationships.  
This is demonstrated by his long-term relationship with his 
wife of 60+ years and his positive relationships with his 
children, grandchildren and great-grandchildren.  The veteran 
has not worked since 1976, but the record shows that he 
stopped working after more than 30 years of employment.  
Therefore, his maintenance of relationships under these 
circumstances is inconsistent with the interpersonal 
relationship skills of a person suffering PTSD symptomatology 
warranting a 50 percent disability rating.  

Finally, the Board acknowledges that the veteran's GAF score 
has most recently been assessed at 40 which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents some 
impairment in reality testing or communication (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) with major impairment in work, school or family 
relations, judgment, thinking or mood (e.g., avoiding 
friends, neglects family and is unable to work).  While such 
a GAF score suggests a greater level of impairment than is 
contemplated by the current 30 percent rating, the veteran 
has manifested none of the symptoms typically considered 
indicative of that level of impairment, to include suicidal 
ideation, severe obssessional rituals, or frequent 
shoplifting.  Simply stated, when considered in light of the 
actual symptoms demonstrated, the recently-assigned GAF score 
does not provide a basis, alone, for assignment of a higher 
rating.  

The Board notes that, the veteran was found to have 
significant symptoms associated with Parkinson's disease in 
addition to symptoms of PTSD.  The Parkinson's disease is not 
service-connected, but, according to the evidence, causes 
some level of additional social and occupational impairment.  
The currently identified symptoms attributable to Parkinson's 
disease include depression, anger, impatience and dullness.  
Consistent with the foregoing analysis, the Board finds that, 
even if all disability which might arguably be attributable 
to the Parkinson's disease were instead found to be 
attributable to PTSD or deemed part of the service-connected 
disability, the proper rating would still be 30 percent.  See 
Mittleider v. Brown, 11 Vet. App. 181 (1998).  In other 
words, the Board has not discounted any disability evaluation 
in this decision on the basis that certain psychiatric 
disability is due to non-service-connected Parkinson's 
disease rather than service-connected PTSD.

Given the aforementioned, the preponderance of the evidence 
is against the claim and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).

Earlier effective date for PTSD November 17, 2000

Finally, the veteran also contends that an effective date 
earlier than November 17, 2000 is warranted for the grant of 
service connection for PTSD.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The veteran was discharged from his second period service in 
September 1953, and a claim for service connection for PTSD 
was received in November 2000.  In support of his claim is 
the March 2001 VA examination which diagnosed mild PTSD.  In 
September 2001, the RO granted service connection for PTSD, 
assigning a 10 percent rating.  The effective date 
established was November 17, 2000, the date of receipt of the 
veteran's claim.  The veteran essentially contends that he 
experienced symptoms of depression at least 15 years earlier 
and therefore he is entitled to compensation from that point.  

Service connection was ultimately granted based on the 
veteran's specific request for service connection for PTSD 
received on November 17, 2000.  The Board has reviewed the 
evidence to determine whether a claim, formal or informal, 
was received before November 17, 2000.

A careful review of the record reflects that the veteran had 
previously filed claims with VA for various disabilities, but 
those claims did not indicate a desire or intent to claim 
service connection for PTSD.  The record shows that the first 
and only claim for VA benefits was the one date-stamped as 
received at the RO on November 17, 2000.  With regard to this 
finding, the Board notes that the claims file does not 
include any communication of record dated prior to that time 
that can be construed as an informal claim for benefits.  38 
C.F.R. § 3.155(a).  Accordingly, the earliest date that may 
be assigned for service connection for this disorder is the 
date of receipt of the veteran's claim, November 17, 2000, 
which is well after the one year separation from service 
period.

Although it may be argued that entitlement arose earlier than 
the current effective date based on the veteran's assertion 
that he experienced symptoms of depression 15 years earlier, 
there is no medical evidence to support his contention.  Even 
if such evidence was of record "the mere presence of medical 
evidence [in the record] does not establish an intent on the 
part of the veteran" to seek service connection for a 
condition.  Brannon v. West, 12 Vet. App. 32, 135 (1998).  
The Court has emphasized this point:  "The effective date of 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection [between a claimed disorder and a service-
connected disorder] but on the date that the application upon 
which service connection was actually awarded was filed with 
VA."  

Since all of the evidence indicates that November 17, 2000, 
was the date of receipt of the veteran's PTSD claim, and 
there is no evidence indicating that he filed a claim prior 
thereto, the assignment of an effective date prior to 
November 17, 2000, is not warranted.  



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in November 2002, December 2002, October 
2003, March 2006 and October 2006, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The letters informed him that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send any other 
medical records supporting his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence having been received the claim of 
entitlement to service connection for a lumbar spine 
disability is reopened.

Service connection for a lumbar spine disability is denied.

Service connection for a chronic respiratory disorder, 
claimed as bronchitis and/or pneumonia is denied. 

Service connection for varicose veins is denied. 

An initial evaluation in excess of 10 percent for bilateral 
pes planus is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied.

The assignment of an effective date earlier than November 17, 
2000 for PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


